Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the phrase " and display at least one second surface image generated based on the window, of which the size has been changed to the third size, through the second display" renders the claim indefinite because it is unclear whether the limitation(s) “of which the size has been changed to the third size” is referring to the at least one second surface image or the window.
Regarding claim 3, the phrase " generate the at least one second surface image based on the window, of which the size has been changed to the third size " renders the claim indefinite because it is unclear whether the limitation(s) “of which the size has been changed to the third size” is referring to the at least one second surface image or the window and further that the second surface image is already generated in claim 1.
 generating the at least one second surface image based on the window, of which the size has been changed to the third size " and " and display at least one second surface image generated based on the window, of which the size has been changed to the third size, through the second display" render the claim indefinite because it is unclear whether the limitation(s) “of which the size has been changed to the third size” is referring to the at least one second surface image or the window and further that the second surface image is already generated in claim 1.
Regarding claim 11, the phrase " displaying at least one second surface image generated based on the window, of which the size has been changed to the third size, through the second display" renders the claim indefinite because it is unclear whether the limitation(s) “of which the size has been changed to the third size” is referring to the at least one second surface image or the window.
Regarding claim 13, the phrase " generating the at least one second surface image based on the window, of which the size has been changed to the third size " renders the claim indefinite because it is unclear whether the limitation(s) “of which the size has been changed to the third size” is referring to the at least one second surface image or the window and further that the second surface image is already generated in claim 1.
Regarding claim 16, the phrases " generating the at least one second surface image based on the window, of which the size has been changed to the third size " and " and display at least one second surface image generated based on the window, of which the size has been changed to the third size, through the second display" render the claim indefinite because it is unclear whether the limitation(s) “of which the size has been changed to the third size” is referring to the at least one second surface image or the window and further that the second surface image is already generated in claim 1.
Claims 2, 4, 5, 7-10, 12, 14, 15, 17-20 are rejected because they depend on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-13, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheong et al. (US 2018/0039408)(Hereinafter referred to as Cheong).
Regarding claim 1, Cheong teaches An electronic device (See Abstract) comprising: 
a foldable housing  (The electronic device includes a display and a processor operatively connected to the display and configured to control the display to display a window related to context recognition on the display according to a predefined first layout corresponding to a first event related to screen splitting and control the display to display at least two windows split with respect to a folded portion of the display according to a predefined second layout corresponding to a second event related to the screen splitting. See Abstract) including: 
a hinge (The electronic device 301 may include a strain sensor 342 ( e.g., a strain gauge), a first sensor 345, a second sensor 346, a display 360, a hinge 386, an upper printed circuit board (PCB) 382, a lower PCB 384, and a battery 395. See paragraph [0070]); 
a first housing connected to the hinge, and including a first face oriented in a first direction, and a second face oriented in a second direction opposite the first direction (first housing portions on ), and 
a second housing connected to the hinge and including a third face oriented in a third direction, and a fourth face oriented in a fourth direction opposite the third direction (housing portions on of device on each side of hinge 386, including a front and back side which are the faces oriented in opposite directions, second housing is opposite of first housing), 
the second housing configured to be folded with the first housing about the hinge, wherein, in a folded state, the first face faces the third face, and in a fully unfolded state, the third direction is same as the first direction (See figure 6A, unfolded and folded states); 
at least one sensor disposed inside the foldable housing (The strain sensor 342 may be disposed at a position 380 where the electronic device 301 is folded. The strain sensor 342 may output a strain value that is used to measure a folded angle of the electronic device 301. An angle sensor may be disposed at a position 380 where the electronic device 301 is folded. The angle sensor may measure a folded angle of the electronic device 301 or hinge 386. See paragraphs [0071-0072])( The first sensor 345 may be disposed at an edge on the front surface of the electronic device 301 which is positioned at an upper portion of the display 360. The second sensor 346 may be disposed at an edge on the front surface of the electronic device 301 which is positioned at a lower portion of the display 160. The first and second sensor 345 and 346 may detect a variation in the folding state of the electronic device 301. For example, the first sensor 345 and the second sensor 346 each may include at least one of a distance sensor and a gyroscope sensor. The first sensor 345 may be a sensor for detecting a magnetic force, and the second sensor 346 may be a magnetic force applier. For example, the distance between the first sensor 345, which is a magnetic force sensor, and the second sensor 346, which is a magnetic force applier, may become closer to each other in response to the operation of bending the electronic device 301, and the magnetic force sensor may thus detect the magnetic force that the magnetic applier applies. As such, since the strength of the magnetic force is varied as the distance between the magnetic force sensor and the magnetic force applier decreases, the electronic device 301 may calculate, e.g., the folded angle based on the magnetic force. See paragraph [0073]); 
a first display extending from the first face to the third face defining the first face and the third face, the first display having a first size and a first pixel density (The electronic device 301 may include a strain sensor 342 ( e.g., a strain gauge), a first sensor 345, a second sensor 346, a display 360, a hinge 386, an upper printed circuit board (PCB) 382, a lower PCB 384, and a battery 395. See paragraph [0070]); 
a second display defining the second face, the second display having a second size different from the first size and a second pixel density different from the first pixel density (See figure 1C, element 162, sub-display); 
a processor disposed inside the first housing or the second housing, and operatively connected to the at least one sensor, the first display, and the second display (The electronic device 401 (e.g., the electronic device 101) may include a bus 410, a processor 420, a memory 430, a sensor module 440, an input/output interface 450, a display 460 (e.g., the display 160), and a communication interface 470. In some embodiments, the electronic device 401 may exclude at least one of the components or may add another component. For example, the electronic device 401 may further include at least one of frame buffer 463, a graphic processing unit (GPU) 464, and a touchscreen panel (TSP) 466 (also called a touch panel). See paragraph [0078]); 
and a memory operatively connected to the processor, wherein the memory is configured to store instructions that, when executed (The memory 430 may include a volatile and/or non-volatile memory. For example, the memory 430 may store commands or data related to at least one other component of the electronic device 401. According to an embodiment of the present disclosure, the memory 430 may store software and/or a program. The program may include, e.g., a kernel, middleware, an application programming interface (API), and/or an application program (or an application). At least a portion of the kernel, middleware, or API may be denoted an operating system (OS). For example, the kernel may control or manage system resources ( e.g., the bus 410, processor 420, or memory 430) used to perform operations or functions implemented in other programs (e.g., the middleware, API, or application program). The kernel may also provide an interface that allows for access from the middleware, API or application program to individual components of the electronic device 401 to control or manage the system resources. See paragraph [0080])(The electronic device 401 (e.g., the electronic device 101) may include a bus 410, a processor 420, a memory 430, a sensor module 440, an input/output interface 450, a display 460 (e.g., the display 160), and a communication interface 470. In some embodiments, the electronic device 401 may exclude at least one of the components or may add another component. For example, the electronic device 401 may further include at least one of frame buffer 463, a graphic processing unit (GPU) 464, and a touchscreen panel (TSP) 466 (also called a touch panel). See paragraph [0078]), cause the processor to control the electronic device to: 
display at least one first surface image generated based on the window having the first size through the first display (In operation 700, the electronic device may display an unfolded screen that corresponds to a whole area of a display (e.g., the display 460) functionally connected with the electronic device. See paragraph [0143]); 
change a size of the window to a third size different from the first size and the third size being different from the second size based on information associated with the first display and information associated with the second display in response to detecting a first event through the at least one sensor based on the at least one first surface image being displayed through the first display (In operation 705, the electronic device may detect an event related to the screen splitting of the display 460. According to an embodiment of the present disclosure, the screen display scheme may be varied depending on the folding state of the electronic device, e.g., the angle at which the electronic device is folded. In such case, a first event related to the screen splitting may correspond to an angle at which the electronic device is folded within a first threshold angle, and a second event related to the screen splitting may correspond to an angle at which the electronic device is folded within a second threshold angle that exceeds the first threshold angle. See paragraphs [0144-0145])( The second window, in a case where the predetermined layout is an overlay mode, may be displayed overlaid on the first window. In the overlay mode, the second window overlaid on the first window may be smaller in size than a half of the first window. If the predetermined layout is a split mode, the first window and the second window may be arranged vertically while reducing the size of the first window and sharing a common boundary of the first window and the second window. In the split mode, the whole screen may be constituted of the first window and the second window smaller in size than the first window with respect to the common boundary. See paragraph [0149]); 
and display at least one second surface image generated based on the window, of which the size has been changed to the third size, through the second display (A sub display 162, a second camera 192, a flash, a speaker, and/or at least one sensor, e.g., a distance sensor, may be placed on the rear surface 103 of the electronic device 101. In the folding state of the electronic device 101, such a setting may be made that a graphic element/interface/ information of a preset condition/type ( e.g., message reception/ transmission information or status information of the electronic device) is displayed on the sub display 162. The sub display 162 may be configured to detect a pressure (e.g., the user's tap/knock). For example, where the user knocks, e.g., double-knocks or taps, on the sub display 162, the electronic device 101 may be configured to display a graphic element/interface/information on the sub display 162. The sub display 162 may be configured to detect fingerprint information. See paragraphs [0061-0062]).


Regarding claim 2, Cheong teaches the electronic device of claim 1, wherein the instructions, when executed, cause the processor to control the electronic device to determine that the first event is detected based on the processor identifying that the foldable housing is switched from the unfolded state to the folded state based on information acquired from the at least one sensor (In operation 705, the electronic device may detect an event related to the screen splitting of the display 460. According to an embodiment of the present disclosure, the screen display scheme may be varied depending on the folding state of the electronic device, e.g., the angle at which the electronic device is folded. In such case, a first event related to the screen splitting may correspond to an angle at which the electronic device is folded within a first threshold angle, and a second event related to the screen splitting may correspond to an angle at which the electronic device is folded within a second threshold angle that exceeds the first threshold angle. See paragraphs [0144-0145])( The second window, in a case where the predetermined layout is an overlay mode, may be displayed overlaid on the first window. In the overlay mode, the second window overlaid on the first window may be smaller in size than a half of the first window. If the predetermined layout is a split mode, the first window and the second window may be arranged vertically while reducing the size of the first window and sharing a common boundary of the first window and the second window. In the split mode, the whole screen may be constituted of the first window and the second window smaller in size than the first window with respect to the common boundary. See paragraph [0149]).

Regarding claim 3, Cheong teaches the electronic device of claim 1, wherein the instructions, when executed, cause the processor to control the electronic device to: generate the at least one second surface image based on the window, of which the size has been changed to the third size; adjust a size of the at least one second surface image to the second size of the second display; generate a content by blending the at least one second surface image, of which the size has been adjusted to the second size; and display the generated content through the second display (A sub display 162, a second camera 192, a flash, a speaker, and/or at least one sensor, e.g., a distance sensor, may be placed on the rear surface 103 of the electronic device 101. In the folding state of the electronic device 101, such a setting may be made that a graphic element/interface/ information of a preset condition/type ( e.g., message reception/ transmission information or status information of the electronic device) is displayed on the sub display 162. The sub display 162 may be configured to detect a pressure (e.g., the user's tap/knock). For example, where the user knocks, e.g., double-knocks or taps, on the sub display 162, the electronic device 101 may be configured to display a graphic element/interface/information on the sub display 162. The sub display 162 may be configured to detect fingerprint information. See paragraphs [0061-0062]) .

Regarding claim 8, Cheong teaches The electronic device of claim 1, wherein the at least one first surface image and the at least one second surface image include images generated through a same application  (A sub display 162, a second camera 192, a flash, a speaker, and/or at least one sensor, e.g., a distance sensor, may be placed on the rear surface 103 of the electronic device 101. In the folding state of the electronic device 101, such a setting may be made that a graphic element/interface/ information of a preset condition/type ( e.g., message reception/ transmission information or status information of the electronic device) is displayed on the sub display 162. The sub display 162 may be configured to detect a pressure (e.g., the user's tap/knock). For example, where the user knocks, e.g., double-knocks or taps, on the sub display 162, the electronic device 101 may be configured to display a graphic element/interface/information on the sub display 162. The sub display 162 may be configured to detect fingerprint information. See paragraphs [0061-0062])(e.g. can display message from messaging application, in which the messaging application is open on the first surface before folding).

Regarding claim 9, Cheong teaches The electronic device of claim 1, wherein the instructions, when executed, cause the processor to control the electronic device to: change the size of the window, of which the size has been changed to the third size, to the first size in response to detecting a second event based on the at least one second surface image being displayed through the second display; generate at least one third surface image based on the window, of which the size has been changed to the first size; and display the at least one third surface image through the first display (Switching back to an unfolded state from a folded state)(In operation 705, the electronic device may detect an event related to the screen splitting of the display 460. According to an embodiment of the present disclosure, the screen display scheme may be varied depending on the folding state of the electronic device, e.g., the angle at which the electronic device is folded. In such case, a first event related to the screen splitting may correspond to an angle at which the electronic device is folded within a first threshold angle, and a second event related to the screen splitting may correspond to an angle at which the electronic device is folded within a second threshold angle that exceeds the first threshold angle. See paragraphs [0144-0145])
 
Regarding claim 10, Cheong teaches the electronic device of claim 9, wherein the instructions, when executed, cause the processor to control the electronic device to determine that the second event is detected based on the processor identifying that the foldable housing is switched from the folded state to the unfolded state based on information acquired from the at least one sensor (See figure 4B)(In operation 705, the electronic device may detect an event related to the screen splitting of the display 460. According to an embodiment of the present disclosure, the screen display scheme may be varied depending on the folding state of the electronic device, e.g., the angle at which the electronic device is folded. In such case, a first event related to the screen splitting may correspond to an angle at which the electronic device is folded within a first threshold angle, and a second event related to the screen splitting may correspond to an angle at which the electronic device is folded within a second threshold angle that exceeds the first threshold angle. See paragraphs [0144-0145])( The strain sensor 342 may be disposed at a position 380 where the electronic device 301 is folded. The strain sensor 342 may output a strain value that is used to measure a folded angle of the electronic device 301. An angle sensor may be disposed at a position 380 where the electronic device 301 is folded. The angle sensor may measure a folded angle of the electronic device 301 or hinge 386. The first sensor 345 may be disposed at an edge on the front surface of the electronic device 301 which is positioned at an upper portion of the display 360. The second sensor 346 may be disposed at an edge on the front surface of the electronic device 301 which is positioned at a lower portion of the display 160. The first and second sensor 345 and 346 may detect a variation in the folding state of the electronic device 301. For example, the first sensor 345 and the second sensor 346 each may include at least one of a distance sensor and a gyroscope sensor. The first sensor 345 may be a sensor for detecting a magnetic force, and the second sensor 346 may be a magnetic force applier. For example, the distance between the first sensor 345, which is a magnetic force sensor, and the second sensor 346, which is a magnetic force applier, may become closer to each other in response to the operation of bending the electronic device 301, and the magnetic force sensor may thus detect the magnetic force that the magnetic applier applies. As such, since the strength of the magnetic force is varied as the distance between the magnetic force sensor and the magnetic force applier decreases, the electronic device 301 may calculate, e.g., the folded angle based on the magnetic force. See paragraphs [0071-0073]).

Regarding claim 11,Cheong teaches A method of displaying a content on an electronic device, the electronic device (The electronic device includes a display and a processor operatively connected to the display and configured to control the display to display a window related to context recognition on the display according to a predefined first layout corresponding to a first event related to screen splitting and control the display to display at least two windows split with respect to a folded portion of the display according to a predefined second layout corresponding to a second event related to the screen splitting. See Abstract) comprising: 
a foldable housing (The electronic device includes a display and a processor operatively connected to the display and configured to control the display to display a window related to context recognition on the display according to a predefined first layout corresponding to a first event related to screen splitting and control the display to display at least two windows split with respect to a folded portion of the display according to a predefined second layout corresponding to a second event related to the screen splitting. See Abstract) 
including: a hinge(The electronic device 301 may include a strain sensor 342 ( e.g., a strain gauge), a first sensor 345, a second sensor 346, a display 360, a hinge 386, an upper printed circuit board (PCB) 382, a lower PCB 384, and a battery 395. See paragraph [0070]); 
a first housing connected to the hinge, and including a first face oriented in a first direction, and a second face oriented in a second direction opposite the first direction (first housing portions on of device on each side of hinge 386, including a front and back side which are the faces oriented in opposite directions, the first housing portion includes the sub-display on the second side or back side), 
and a second housing connected to the hinge and including a third face oriented in a third direction, and a fourth face oriented in a fourth direction opposite the third direction (housing portions on of device on each side of hinge 386, including a front and back side which are the faces oriented in opposite directions, second housing is opposite of first housing), 
the second housing configured to be folded with the first housing about the hinge, wherein, in a folded state, the first face faces the third face, and in a fully unfolded state, the third direction is same as the first direction (See figure 6A, unfolded and folded states); 
at least one sensor disposed inside the foldable housing (The strain sensor 342 may be disposed at a position 380 where the electronic device 301 is folded. The strain sensor 342 may output a strain value that is used to measure a folded angle of the electronic device 301. An angle sensor may be disposed at a position 380 where the electronic device 301 is folded. The angle sensor may measure a folded angle of the electronic device 301 or hinge 386. See paragraphs [0071-0072])( The first sensor 345 may be disposed at an edge on the front surface of the electronic device 301 which is positioned at an upper portion of the display 360. The second sensor 346 may be disposed at an edge on the front surface of the electronic device 301 which is positioned at a lower portion of the display 160. The first and second sensor 345 and 346 may detect a variation in the folding state of the electronic device 301. For example, the first sensor 345 and the second sensor 346 each may include at least one of a distance sensor and a gyroscope sensor. The first sensor 345 may be a sensor for detecting a magnetic force, and the second sensor 346 may be a magnetic force applier. For example, the distance between the first sensor 345, which is a magnetic force sensor, and the second sensor 346, which is a magnetic force applier, may become closer to each other in response to the operation of bending the electronic device 301, and the magnetic force sensor may thus detect the magnetic force that the magnetic applier applies. As such, since the strength of the magnetic force is varied as the distance between the magnetic force sensor and the magnetic force applier decreases, the electronic device 301 may calculate, e.g., the folded angle based on the magnetic force. See paragraph [0073]); 
a first display extending from the first face to the third face defining the first face and the third face, the first display having a first size and a first pixel density (The electronic device 301 may include a strain sensor 342 ( e.g., a strain gauge), a first sensor 345, a second sensor 346, a display 360, a hinge 386, an upper printed circuit board (PCB) 382, a lower PCB 384, and a battery 395. See paragraph [0070]); 
a second display defining the second face, the second display having a second size different from the first size and a second pixel density different from the first pixel density (See figure 1C, element 162, sub-display); 
a processor disposed inside the first housing or the second housing, and operatively connected to the at least one sensor, the first display, and the second display (The electronic device 401 (e.g., the electronic device 101) may include a bus 410, a processor 420, a memory 430, a sensor module 440, an input/output interface 450, a display 460 (e.g., the display 160), and a communication interface 470. In some embodiments, the electronic device 401 may exclude at least one of the components or may add another component. For example, the electronic device 401 may further include at least one of frame buffer 463, a graphic processing unit (GPU) 464, and a touchscreen panel (TSP) 466 (also called a touch panel). See paragraph [0078]); 
and a memory operatively connected to the processor (The memory 430 may include a volatile and/or non-volatile memory. For example, the memory 430 may store commands or data related to at least one other component of the electronic device 401. According to an embodiment of the present disclosure, the memory 430 may store software and/or a program. The program may include, e.g., a kernel, middleware, an application programming interface (API), and/or an application program (or an application). At least a portion of the kernel, middleware, or API may be denoted an operating system (OS). For example, the kernel may control or manage system resources ( e.g., the bus 410, processor 420, or memory 430) used to perform operations or functions implemented in other programs (e.g., the middleware, API, or application program). The kernel may also provide an interface that allows for access from the middleware, API or application program to individual components of the electronic device 401 to control or manage the system resources. See paragraph [0080])(The electronic device 401 (e.g., the electronic device 101) may include a bus 410, a processor 420, a memory 430, a sensor module 440, an input/output interface 450, a display 460 (e.g., the display 160), and a communication interface 470. In some embodiments, the electronic device 401 may exclude at least one of the components or may add another component. For example, the electronic device 401 may further include at least one of frame buffer 463, a graphic processing unit (GPU) 464, and a touchscreen panel (TSP) 466 (also called a touch panel). See paragraph [0078]), the method including: 
displaying at least one first surface image generated based on the window having the first size through the first display (In operation 700, the electronic device may display an unfolded screen that corresponds to a whole area of a display (e.g., the display 460) functionally connected with the electronic device. See paragraph [0143]); 
changing the size of the window to a third size different from the first size and the second size based on information associated with the first display and information associated with the second display in response to detecting a first event through the at least one sensor based on the at least one first surface image being displayed through the first display (In operation 705, the electronic device may detect an event related to the screen splitting of the display 460. According to an embodiment of the present disclosure, the screen display scheme may be varied depending on the folding state of the electronic device, e.g., the angle at which the electronic device is folded. In such case, a first event related to the screen splitting may correspond to an angle at which the electronic device is folded within a first threshold angle, and a second event related to the screen splitting may correspond to an angle at which the electronic device is folded within a second threshold angle that exceeds the first threshold angle. See paragraphs [0144-0145])( The second window, in a case where the predetermined layout is an overlay mode, may be displayed overlaid on the first window. In the overlay mode, the second window overlaid on the first window may be smaller in size than a half of the first window. If the predetermined layout is a split mode, the first window and the second window may be arranged vertically while reducing the size of the first window and sharing a common boundary of the first window and the second window. In the split mode, the whole screen may be constituted of the first window and the second window smaller in size than the first window with respect to the common boundary. See paragraph [0149]); and 
displaying at least one second surface image generated based on the window, of which the size has been changed to the third size, through the second display A sub display 162, a second camera 192, a flash, a speaker, and/or at least one sensor, e.g., a distance sensor, may be placed on the rear surface 103 of the electronic device 101. In the folding state of the electronic device 101, such a setting may be made that a graphic element/interface/ information of a preset condition/type ( e.g., message reception/ transmission information or status information of the electronic device) is displayed on the sub display 162. The sub display 162 may be configured to detect a pressure (e.g., the user's tap/knock). For example, where the user knocks, e.g., double-knocks or taps, on the sub display 162, the electronic device 101 may be configured to display a graphic element/interface/information on the sub display 162. The sub display 162 may be configured to detect fingerprint information. See paragraphs [0061-0062]).

Regarding claim 12, Cheong teaches  The method of claim 11, further comprising: detecting the first event based on identifying that the foldable housing is switched from the unfolded state to the folded state based on information acquired from the at least one sensor (In operation 705, the electronic device may detect an event related to the screen splitting of the display 460. According to an embodiment of the present disclosure, the screen display scheme may be varied depending on the folding state of the electronic device, e.g., the angle at which the electronic device is folded. In such case, a first event related to the screen splitting may correspond to an angle at which the electronic device is folded within a first threshold angle, and a second event related to the screen splitting may correspond to an angle at which the electronic device is folded within a second threshold angle that exceeds the first threshold angle. See paragraphs [0144-0145])( The second window, in a case where the predetermined layout is an overlay mode, may be displayed overlaid on the first window. In the overlay mode, the second window overlaid on the first window may be smaller in size than a half of the first window. If the predetermined layout is a split mode, the first window and the second window may be arranged vertically while reducing the size of the first window and sharing a common boundary of the first window and the second window. In the split mode, the whole screen may be constituted of the first window and the second window smaller in size than the first window with respect to the common boundary. See paragraph [0149]).

Regarding claim 13, Cheong teaches The method of claim 11, wherein the displaying of the at least one second surface image through the second display includes: generating the at least one second surface image based on the window, of which the size has been changed to the third size; adjusting a size of the at least one second surface image to the second size of the second display; generating a content by blending the at least one second surface image, of which the size has been adjusted to the second size; and displaying the generated content through the second display (A sub display 162, a second camera 192, a flash, a speaker, and/or at least one sensor, e.g., a distance sensor, may be placed on the rear surface 103 of the electronic device 101. In the folding state of the electronic device 101, such a setting may be made that a graphic element/interface/ information of a preset condition/type ( e.g., message reception/ transmission information or status information of the electronic device) is displayed on the sub display 162. The sub display 162 may be configured to detect a pressure (e.g., the user's tap/knock). For example, where the user knocks, e.g., double-knocks or taps, on the sub display 162, the electronic device 101 may be configured to display a graphic element/interface/information on the sub display 162. The sub display 162 may be configured to detect fingerprint information. See paragraphs [0061-0062]).


The method of claim 11, wherein the at least one first surface image and the at least one second surface image include images generated through a same application (A sub display 162, a second camera 192, a flash, a speaker, and/or at least one sensor, e.g., a distance sensor, may be placed on the rear surface 103 of the electronic device 101. In the folding state of the electronic device 101, such a setting may be made that a graphic element/interface/ information of a preset condition/type ( e.g., message reception/ transmission information or status information of the electronic device) is displayed on the sub display 162. The sub display 162 may be configured to detect a pressure (e.g., the user's tap/knock). For example, where the user knocks, e.g., double-knocks or taps, on the sub display 162, the electronic device 101 may be configured to display a graphic element/interface/information on the sub display 162. The sub display 162 may be configured to detect fingerprint information. See paragraphs [0061-0062])(e.g. can display message from messaging application, in which the messaging application is open on the first surface before folding).

Regarding claim 19, Cheong teaches The method of claim 11, further comprising: changing the size of the window, of which the size has been changed to the third size, to the first size in response to detecting a second event based on the at least one second surface image being displayed through the second display; generating at least one third surface image based on the window, of which the size has been changed to the first size; and displaying the at least one third surface image through the first display (Switching back to an unfolded state from a folded state)(In operation 705, the electronic device may detect an event related to the screen splitting of the display 460. According to an embodiment of the present disclosure, the screen display scheme may be varied depending on the folding state of the electronic device, e.g., the angle at which the electronic device is folded. In such case, a first event related to the screen splitting may correspond to an angle at which the electronic device is folded within a first threshold angle, and a second event related to the screen splitting may correspond to an angle at which the electronic device is folded within a second threshold angle that exceeds the first threshold angle. See paragraphs [0144-0145]).

Regarding claim 20, Cheong teaches The method of claim 19, further comprising: detecting the second event based on identifying that the foldable housing is switched from the folded state to the unfolded state based on information acquired from the at least one sensor  (See figure 4B)(In operation 705, the electronic device may detect an event related to the screen splitting of the display 460. According to an embodiment of the present disclosure, the screen display scheme may be varied depending on the folding state of the electronic device, e.g., the angle at which the electronic device is folded. In such case, a first event related to the screen splitting may correspond to an angle at which the electronic device is folded within a first threshold angle, and a second event related to the screen splitting may correspond to an angle at which the electronic device is folded within a second threshold angle that exceeds the first threshold angle. See paragraphs [0144-0145])( The strain sensor 342 may be disposed at a position 380 where the electronic device 301 is folded. The strain sensor 342 may output a strain value that is used to measure a folded angle of the electronic device 301. An angle sensor may be disposed at a position 380 where the electronic device 301 is folded. The angle sensor may measure a folded angle of the electronic device 301 or hinge 386. The first sensor 345 may be disposed at an edge on the front surface of the electronic device 301 which is positioned at an upper portion of the display 360. The second sensor 346 may be disposed at an edge on the front surface of the electronic device 301 which is positioned at a lower portion of the display 160. The first and second sensor 345 and 346 may detect a variation in the folding state of the electronic device 301. For example, the first sensor 345 and the second sensor 346 each may include at least one of a distance sensor and a gyroscope sensor. The first sensor 345 may be a sensor for detecting a magnetic force, and the second sensor 346 may be a magnetic force applier. For example, the distance between the first sensor 345, which is a magnetic force sensor, and the second sensor 346, which is a magnetic force applier, may become closer to each other in response to the operation of bending the electronic device 301, and the magnetic force sensor may thus detect the magnetic force that the magnetic applier applies. As such, since the strength of the magnetic force is varied as the distance between the magnetic force sensor and the magnetic force applier decreases, the electronic device 301 may calculate, e.g., the folded angle based on the magnetic force. See paragraphs [0071-0073]).

Claims 5-7, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheong et al. (US 2018/0039408)(Hereinafter referred to as Cheong) in view of Frank et al. (US 2013/0057567)(Hereinafter referred to as Frank).

Regarding claim 5, Cheong teaches the electronic device of claim 3, wherein the third size is smaller than the first size and the third size is larger than the second size (A sub display 162, a second camera 192, a flash, a speaker, and/or at least one sensor, e.g., a distance sensor, may be placed on the rear surface 103 of the electronic device 101. In the folding state of the electronic device 101, such a setting may be made that a graphic element/interface/ information of a preset condition/type ( e.g., message reception/ transmission information or status information of the electronic device) is displayed on the sub display 162. The sub display 162 may be configured to detect a pressure (e.g., the user's tap/knock). For example, where the user knocks, e.g., double-knocks or taps, on the sub display 162, the electronic device 101 may be configured to display a graphic element/interface/information on the sub display 162. The sub display 162 may be configured to detect fingerprint information. See paragraphs [0061-0062]), but is silent to and the instructions, when executed, cause the processor to control the electronic device to perform down-scaling on the at least one second surface image such that the at least one second surface image is capable of having the second size.


Regarding claim 6, Cheong teaches the electronic device of claim 1, wherein the instructions, when executed, cause the processor to control the electronic device to: generate the at least one second surface image based on the window, of which the size has been changed to the third size; generate a content by blending the at least one second surface image (A sub display 162, a second camera 192, a flash, a speaker, and/or at least one sensor, e.g., a distance sensor, may be placed on the rear surface 103 of the electronic device 101. In the folding state of the electronic device 101, such a setting may be made that a graphic element/interface/ information of a preset condition/type ( e.g., message reception/ transmission information or status information of the electronic device) is displayed on the sub display 162. The sub display 162 may be configured to detect a pressure (e.g., the user's tap/knock). For example, where the user knocks, e.g., double-knocks or taps, on the sub display 162, the electronic device 101 may be configured to display a graphic element/interface/information on the sub display 162. The sub display 162 may be configured to detect fingerprint information. See paragraphs [0061-0062]), but is silent to adjust a size of the generated content to the second size of the second display; and display the content, of which the size has been adjusted to the second size, through the second display.


Regarding claim 7, Cheong teaches The electronic device of claim 6, wherein the third size is smaller than the first size and the third size is larger than the second size (A sub display 162, a second camera 192, a flash, a speaker, and/or at least one sensor, e.g., a distance sensor, may be placed on the rear surface 103 of the electronic device 101. In the folding state of the electronic device 101, such a setting may be made that a graphic element/interface/ information of a preset condition/type ( e.g., message reception/ transmission information or status information of the electronic device) is displayed on the sub display 162. The sub display 162 may be configured to detect a pressure (e.g., the user's tap/knock). For example, where the user knocks, e.g., double-knocks or taps, on the sub display 162, the electronic device 101 may be configured to display a graphic element/interface/information on the sub display 162. The sub display 162 may be configured to detect fingerprint information. See paragraphs [0061-0062]), but is silent to and the instructions, when executed, cause the processor to control the electronic device to perform down-scaling on the generated content such that the generated content is capable of having the second size.
Frank teaches a technique of Scaling information between multiple display sizes such that it fits within the same aspect ratio (FIGS. 3A and 3B illustrate examples of downscaling for a secondary display 

Regarding claim 15, Cheong teaches the method of claim 13, wherein the third size is smaller than the first size and the third size is larger than the second size (A sub display 162, a second camera 192, a flash, a speaker, and/or at least one sensor, e.g., a distance sensor, may be placed on the rear surface 103 of the electronic device 101. In the folding state of the electronic device 101, such a setting may be made that a graphic element/interface/ information of a preset condition/type ( e.g., message reception/ transmission information or status information of the electronic device) is displayed on the sub display 162. The sub display 162 may be configured to detect a pressure (e.g., the user's tap/knock). For example, where the user knocks, e.g., double-knocks or taps, on the sub display 162, the electronic device 101 may be configured to display a graphic element/interface/information on the sub display 162. The sub display 162 may be configured to detect fingerprint information. See paragraphs [0061-0062]), but is silent to and the adjusting of the size of the at least one second surface image to the second size includes performing down-scaling on the at least one second surface image such that the at least one second surface image is capable of having the second size.
Frank teaches a technique of Scaling information between multiple display sizes such that it fits within the same aspect ratio (FIGS. 3A and 3B illustrate examples of downscaling for a secondary display while maintaining an aspect ratio of an image on a primary display. See paragraph [0015] and figure 3A and 3B). Cheong and Frank teach of presenting information on a plurality of display of different sizes and 

Regarding claim 16, Cheong teaches The method of claim 11, wherein the adjusting of the size of the at least one second surface image to the second size includes: generating the at least one second surface image based on the window, of which the size has been changed to the third size; generating a content by blending the at least one second surface image (A sub display 162, a second camera 192, a flash, a speaker, and/or at least one sensor, e.g., a distance sensor, may be placed on the rear surface 103 of the electronic device 101. In the folding state of the electronic device 101, such a setting may be made that a graphic element/interface/ information of a preset condition/type ( e.g., message reception/ transmission information or status information of the electronic device) is displayed on the sub display 162. The sub display 162 may be configured to detect a pressure (e.g., the user's tap/knock). For example, where the user knocks, e.g., double-knocks or taps, on the sub display 162, the electronic device 101 may be configured to display a graphic element/interface/information on the sub display 162. The sub display 162 may be configured to detect fingerprint information. See paragraphs [0061-0062]), but is silent to adjusting a size of the generated content to the second size of the second display; and displaying the content, of which the size has been adjusted to the second size, through the second display.
Frank teaches a technique of Scaling information between multiple display sizes such that it fits within the same aspect ratio (FIGS. 3A and 3B illustrate examples of downscaling for a secondary display while maintaining an aspect ratio of an image on a primary display. See paragraph [0015] and figure 3A and 3B). Cheong and Frank teach of presenting information on a plurality of display of different sizes and 


Regarding claim 17, Cheong teaches The method of claim 16, wherein the third size is smaller than the first size and the third size is larger than the second size (A sub display 162, a second camera 192, a flash, a speaker, and/or at least one sensor, e.g., a distance sensor, may be placed on the rear surface 103 of the electronic device 101. In the folding state of the electronic device 101, such a setting may be made that a graphic element/interface/ information of a preset condition/type ( e.g., message reception/ transmission information or status information of the electronic device) is displayed on the sub display 162. The sub display 162 may be configured to detect a pressure (e.g., the user's tap/knock). For example, where the user knocks, e.g., double-knocks or taps, on the sub display 162, the electronic device 101 may be configured to display a graphic element/interface/information on the sub display 162. The sub display 162 may be configured to detect fingerprint information. See paragraphs [0061-0062]), and the adjusting of the size of the generated content to the second size includes performing down-scaling on the generated content such that the generated content has the second size.
Frank teaches a technique of Scaling information between multiple display sizes such that it fits within the same aspect ratio (FIGS. 3A and 3B illustrate examples of downscaling for a secondary display while maintaining an aspect ratio of an image on a primary display. See paragraph [0015] and figure 3A and 3B). Cheong and Frank teach of presenting information on a plurality of display of different sizes and Frank teaches that by downscaling the aspect ratio can be maintained on different display sizes, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of .


Allowable Subject Matter
Claims 4 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art alone or in combination is silent to the limitations, “further comprising: a scaler, wherein the instructions, when executed, cause the processor to control the electronic device to: adjust the size of the at least one second surface image together with the scaler based on a number of second surface images exceeding a threshold; and adjust the size of the at least one second surface image through the scaler based on the number of second surface images being equal to or less than the threshold.” of claim 4 when read in light of the rest of the limitations in claim 4 and the claims to which claim 4 depends and thus contains allowable subject matter.

The prior art alone or in combination is silent to the limitations, “wherein the electronic device further includes a scaler, and the adjusting of the size of the at least one second surface image to the second size includes: adjusting the size of the at least one second surface image together with the scaler based on a number of second surface images exceeding a threshold; and adjusting the size of the at least one second surface image through the scaler based on the number of second surface images being equal to or less than the threshold.”, of claim 14 when read in light of the rest of the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R WILSON whose telephone number is (571)272-0936.  The examiner can normally be reached on M-F 7:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (572)-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.